Title: To Benjamin Franklin from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 15 April 1784
From: Willink, Wilhem & Jan,Staphorst, Nicolaas & Jacob van,La Lande & Fynje, De
To: Franklin, Benjamin



Sir
Amsterdam 15 Apr: 1784

We take the liberty to inform your Excellency that in consequence of the Success of the new Loan, his Excellency John Adams Esqr authorised us to open for acct of Congress, we have become in the Situation to pay due honor to every disposal, we have hitherto advice, his Excellency Robt. Morris Esqr. Super Intendant of Finance has been pleased to make on us.
We have the honour to remain with respectfull regard. Sir Your most Humb Servts.

Wilhem & Jan WillinkNic: & Jacob van Staphorst.DE LA Lande & FŸNJE.

  To his Excellency Benjn. Francklin Esqr in Paris.
